Title: From George Washington to Thomas Wharton, Jr., 17–18 October 1777
From: Washington, George
To: Wharton, Thomas Jr.



Sir.
Head Quarters [Worcester Township, Pa.] 17[–18]th Octor 1777

As the term of service of great numbers of the Militia of this State, who were called out some time ago, has expired, and their places have been by no means punctually filled up by succeeding Classes, I am constrained to call upon you in the most pressing manner, to exert the Powers of Government, not only to keep up the number of four thousand Men demanded by Congress, but of a much greater number if they can possibly be armed & accoutred. When the Capital of your State is in the Enemies hands, and when they can only be dislodged from thence, by a powerful reinforcement of Militia, in aid of the Continental Troops, there Should not be a moments hesitation whether one or two Classes should be commanded to appear, but at least one half of the Men capable to bear arms should be calld into the Field. By exertions of this kind, New York, tho’ sorely oppressed by our avowed Enemies, and more so by our internal foes, has made a noble resistance; And New Jersey has kept the Enemy out of her limits (except now and then a hasty descent) without a Continental regiment. Besides doing this, she has sent, and is now sending reinforcements to this and the Northern Army. It will be no great while, before the Militia from Maryland & Virginia will have performed their Tour of duty, & ⟨from⟩ the distance, which most of them have to travel before they re⟨ach the Ar⟩my, I cannot expect much more assistance from these quarters in the course of the remaining part of the Campaign. I assure you, Sir, it is matter of astonishment to every part of the Continent, to hear that Pensylvania, the most opulent and populous of all the States, has but Twelve hundred Militia in the Field, at a time, when the Enemy are endeavouring to make themselves compleatly masters of, and to fix their winter Quarters in her Capital. Without the free Navigation of Delaware, I am confident that Genl Howe will never remain in Philadelphia, and I am as confident, that had I a sufficient force to afford as much assistance to the Forts upon Delaware as their importance deserves, that he would not be able to possess them. I have sp⟨ar⟩ed a⟨s⟩ many of the Continental Troops as I possibly can, without endangering the safety of this Army, and I shall still continue to afford ev’ry further

relief in my Power. From this state of facts, I hope that you will not lose a moment, in calling upon, and endeavouring to rouse the people of this Province to a manly and effectual opposition, and I know of no means so likely to answer, as not to confine the demand to any particular number, but call upon every man to come forth. The County Lieutenants should be particularly careful to see that all those who have Arms and accoutrements of their own, bring them out, for they have a very mistaken notion that there are full supplies in the Continental stores. Many even come out without Blankets, expecting to find them.
There is another matter which I beg leave to recommend to the Serious consideration of the Legislature of your state: That is the falling upon some mode of compleating and keeping up the Quota of your Continental regiments. Upon an average your Battalions have never been above one third full, and now, many of them are far below even that. From the extravagant prices given to substitutes in the Militia in the different States, it has become impossible to recruit Men upon the Bounty allowed by Congress. The New England States and Virginia have began to adopt the mode of drafting, and I am informed they have succeeded very well. I am convinced that this will be found the only method of raising Continental Troops, and if this measure was to become general throughout the States, it would not be deemed a hardship. I mention this matter to you at this time, in hopes that you will, as soon as possible, fall upon this or some other mode to recruit your regiments in the course of this fall and Winter, and as it is more than probable that our opposition will not end with this Campaign, we ought to endeavour to have a respectable Army in the Field, in the Spring, before the Enemy can recieve further reinforcements from Europe. I have the Honor to be Sir Your most Obet hum: Servant

Go: Washington


Just as I was upon closing my letter the enclosed most interesting and happy intelligence came to my hands. It remains for us to play a counterpart, and to enable me to do it effectually I hope the whole Force of your State will pour forth.

